DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (4/14/22 Remarks: page 8, lines 5-12) with respect to the rejection of claims 1, 6-7, 9-11, 16, 18-20, & 26-30 under 35 USC §103 and the objection to claims 4, 8, 14, 17, & 23-24 have been fully considered and are persuasive. The rejection of claims 1, 6-7, 9-11, 16, 18-20, & 26-30 under 35 USC §103 and the objection to claims 8, 17, & 24 have been withdrawn. The objection to claims 4, 14, & 23 have been obviated by the claims’ cancellation.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 11, & 20 (and dependent claims 2-3, 6-10, 12-13, 16-19, 21-22, 24, & 26-30), the art of record does not teach or suggest the recited arrangement of searching a first sub-image region for a first pixel matching a second pixel in a second sub-image, the region spanning two first segments of a first image, in conjunction with the recited arrangement of generating a disparity map by partitioning first and second images into non-overlapping segments such that each of the segments extends from edge to edge of the respective image, generating first and second sub-images by allocating contiguous image segments to different sub-images, generating disparity sub-maps based on corresponding first and second sub-image pairs, and generating a disparity map based on the sub-maps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663